Citation Nr: 1002220	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-37 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to medications prescribed for 
service-connected Ross River virus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1975 and from April 1982 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC. 


REMAND

In June 2004, the Veteran submitted the present claim seeking 
entitlement to service connection for diabetes mellitus, type 
II.  The Veteran attributed his diabetes mellitus, type II, 
to medications prescribed for his service-connected Ross 
River virus.  After this claim was denied in December 2004, 
the Veteran perfected an appeal to the Board.  In August 
2008, the Board found that the Veteran's diabetes mellitus, 
type II, was not incurred in or aggravated by his active duty 
service, nor was it proximately due to the medications 
prescribed as treatment for his service-connected Ross River 
virus.  The Board's August 2008 decision was predicated on a 
VA medical examiner's September 2004 opinion that the genesis 
of the Veteran's diabetes mellitus, type II, was not likely 
the result of his prescribed medication, but rather far more 
likely maturity onset diabetes "as there was some history of 
grandmother with diabetes in the past."  As such, service 
connection for the Veteran's diabetes mellitus, type II, was 
denied.  Thereafter, the Veteran appealed this claim to the 
United States Court of Appeals for Veterans Claims (Court).

In July 2009, the Court issued an Order remanding the 
Veteran's claim pursuant to the directives of a Joint Motion 
for Remand (Joint Motion).  According to the Joint Motion, 
the VA examiner's September 2004 opinion did not include a 
rationale as to the finding that the Veteran's diabetes 
mellitus, type II, was more likely attributable to his family 
history than to the medication prescribed for his service-
connected Ross River virus.  Moreover, the examiner did not 
incorporate the possibility that "other health or lifestyle 
factors" could have caused the Veteran's diabetes mellitus, 
type II.  Consequently, the examiner's opinion was deemed 
inadequate for purposes of determining service connection 
and, thus, the Veteran's claim required a remand for further 
development.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  "Once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, VA must provide 
an adequate one."  Barr v. Nicholson 21, Vet. App. 303, 311 
(2007).  As such, pursuant to the Court's Order and the 
directives of the Joint Motion, the Board finds that a remand 
for another VA examination is warranted.

Further, during the pendency of the Veteran's appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the duty to notify requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disorder on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must be provided.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice compliant 
with the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for diabetes mellitus, 
type II, and Ross River virus during the 
course of this appeal.  The RO must then 
obtain copies of the related treatment 
records that are not already in the 
claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

3.  The RO must provide the Veteran with 
the appropriate VA examination to 
determine the etiological relationship, 
if any, between the Veteran's medication 
for his service-connected Ross River 
virus and his diabetes mellitus, type 
II.  Moreover, the examiner must render 
an opinion as to whether any of the 
Veteran's service-connected 
disabilities, or the medications 
prescribed therefor, aggravates his 
diabetes mellitus, type II.  The 
examiner must also opine as to whether 
any other health or lifestyle factors 
caused the Veteran's diabetes mellitus, 
type II.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.  If an opinion 
cannot be rendered without resorting to 
mere speculation, the examiner must 
explain why speculation is required.  
The report prepared must be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

